DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “a chirped fiber oscillator”.
However, no example is given in the specification showing structure that corresponds to a “chirped fiber oscillator”.
The conventional meaning of a “chirped fiber oscillator” is a light source combining a fiber laser and grating wherein the grating chirps the output of the fiber laser.
The specification of the present application states that the invention does not use gratings for the purpose of stretching.
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term, “chirped fiber oscillator”, as set forth in the specification does not have a clear meaning [see the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph above], thus rendering claim 1 indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,139,631 in view of Karavitis (2011/0206073).
With respect to claim 1, Claim 1 of U.S. Patent No. 11,139,631 teaches or suggests:
A laser system comprising [ taught by line 1 of claim 1 of U.S. Patent No. 11,139,631 ] : a chirped fiber oscillator [ suggested to a skilled artisan by the femtosecond oscillator set forth by line 2 of claim 1 of U.S. Patent No. 11,139,631 ]; a laser amplifier comprising a laser Faraday isolator [ line 3 of claim 1 of U.S. Patent No. 11,139,631 teaches a regenerative amplifier, thus not suggesting a Faraday isolator ]; and a compressor [ taught by line 8 of claim 1 of U.S. Patent No. 11,139,631 ], wherein the fiber oscillator output is directly coupled to the laser Faraday isolator [ claim 1 of U.S. Patent No. 11,139,631 suggests that the output of the oscillator in input to the regenerative amplifier ].
Claim 1 of the present application differs from claim 1 of U.S. Patent No. 11,139,631 in that it adds a Faraday isolator as the input point to the regenerative amplifier.
Figure 2 of Karavitis teaches that it was known at the time of the present application to have used a Faraday isolator (500) as in input point to an amplifier (300).
It would have been obvious to have added a Faraday isolator to the structure set forth by claim 1 of U.S. Patent No. 11,139,631, when seeking to prevent unwanted back-reflections to the femtosecond oscillator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Galvannauskas et al (6,198,568) in view of Michailovas et al (EP 3182531 A1) and Karavitis (2011/0206073).
With respect to claim 1, Galvannauskas et al disclose:
A laser system [ taught by figure 4 ] comprising: a chirped fiber oscillator [ figure 4 teaches an oscillator (70) producing broadband chirped pulses (column 7, lines 52-54) ]; a laser amplifier comprising a laser Faraday isolator [ figure 4 teaches an amplifier (50) ] and a compressor [ figure 4 teaches compressor elements (25 and 40) ], wherein the fiber oscillator output is directly coupled to the laser Faraday isolator [ figure 4 shows the oscillator output directly coupled to the amplifier (50) ].

Paragraph [0032] of Michailovas et al states “…. Also, in an alternative embodiment, initial laser beam may have some initial chirp. Pulse pre-chirping may be performed directly in a seed source as is presented in our previous European patent application EP2827461 which describes a laser source comprising a fiber-based master generator providing two optically synchronised dual-wavelength ultrashort light pulses, wherein a pump-arm pulse is compatible with Nd-doped active media and is linearly chirped…”
As a result, using a fiber based source for the oscillator (70) in Galvannauskas et al would have been obvious because Michailovas establishes that a fiber-based source can provide the same function as the tuned diode shown by Galvannauskas et al.
Galvannauskas et al secondly does not show the use of a Faraday isolator as the input to the amplifier (50).
Figure 2 of Karavitis teaches that it was known at the time of the present application to have used a Faraday isolator (500) as in input point to an amplifier (300).
It would have been obvious to have added a Faraday isolator to the input of the amplifier (50) of Galvannauskas et al, as shown by Karavitis, when seeking to prevent back-reflections to the oscillator (70).
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645